.   --




Hon. George H. 6heppard
comptroller of Fublio Aooowts
Austin, Texas

Dear Sir:



         I,                               dm6on6tmi&inrithoutmyrroiq+

         Th$6 i6 iX UEOW? to YOU? btter irrhioh-yoti 86k rhOthOr or iOt ad-
6dssion t6x66 M    due oa the *xatiomti &ir Show6 6pomored bgtha.%rh krth
Janion CImu?mrof Commr60 umd6rthe @zki6ion&.of Bow+6 Bill IBo.8 (660. 6,           .
Arb. III.thar~~f), ~rtrfoorCh~~giE~&,         tbird~oalled 6666i&, 1956,'  ood-
ified a6 &tiOlW7047~($9),    V-a'6   #tJd+ii~   Rkiidd Cid.& &RhdOE     of
Tausb   The 6mtaiaI faots that you gav6 U6 lr6 a6 follolnr

@Ix ooueotiokmi.fh.&   &%r Sh&, u'idmisaiom prioe ~oi'eO#fok a&l&       ud   26#
for oMldre~~6    6hargd.  . . .'

?!%a Natioml Air show is owed and d+rated bp'lndividkli ia Atl6xtr; Q6or-
gia, and.it traml6 fromplam    to flak6 wheti the~Xum Si'~t&B6 give.   Tab
Ehar60,"&3t6 OhEW~~~.=hibdtiW~             bi%$i%gQf   PirpltiO6 ud'th6
Juniox Chwber of Ce6mmr66 obtalmd 8 arll $ortlon'of th6 pkOo66dk 6fth.6.
66.id6hOWto lu diettikzted to~ths(JoodLallowFrPdudth6     8&aP6l    Rmd
forth6ir afforts in sponsori~ thm &a.      . '..
         :
". . .'There 1116no el~e?lt of OWpetitiCn iwmlvmi Patti iir Shm NhrtSO-
-r.    It R6 6l6I'dy8 dsmDn6tratioa Of tbe~hradli~ Of'rii@6X66 a& adro-
8autioal d&i666 for the purpose of iaabrwtikg and eduoatirgthe pldlio a6
totha ~~66aad muipnlrfioa of 6irp1a66, primarily. The sbr show it primar-
ilyinthe nature of a piature shar,oper& play or aq+h&ng oft&trature,
ero6ptth6trath6rth6%~6e     filmor haveth6 show ooafiaednith5.m abuild-
ix& the air Show of oour6e i6 outdd6, b6oause ofth6 naoessity of Using a
large area. a .~ ln

         Artiols 7647a (19), which is"th6 only 6t6tut6 rs6koonqm&d       uith
ia this diEou66iOn, zwads a6 fOllOW6:

'%6X=y p6rEOX,,fiw, 666OOiatibIAOf p6rEOIl6,or 6opmmtior orairg or open-at-
illgSay ph0-6 Of 666I666,6ti whiqh Char@6 P &U-i66Orfee   for ad6liEEiOa;ill-
oludiwg exbibiticms a theaters,    mxtionrp
                                          piotur6 theat6r6, opera hells, Pd
iaoluding horse raoiag, dog raoing, m6tm-6yo&6 raoing,;W1W6OoM3a, =~oi%g,
and Ilke OOXt66t6 and e%hibi~iOBt,-:6*-tioludirg daW6 hpl16, night dubs,
skating rink6,apd 6sy pad all oth6r.plaoer of mtusemmt not pfohi%it6d %y
Hon. George H. Sheppard , page 2 (O-820)



law, shall fils'uith the State Comptroller a quarterly report ou th625th day
of January, April, July, aad Ootober for the quartsr emiiag on the last day
of the praosding month3 said report shall show the gross smount reoeivsd 6nd
the price or fee for atission2 provided, howswr, no tan shall be levied
underthis &t oaan6 ad6ds6ioa oollssted for dauoes, moving piotures, operas,
p.l~~, and 61uaioLlentsrtaimwmtts, all the proceeds sf rhiuh inure exolusive~
ly toth6 beaefit of Etate, religtius, educational, or oharitable institutions,
60016t166, or organidation6, - if no part oft&e net earnings thereof inure
to the benefit of any private stookholder or individual6 and provided further,
that theater6, motion piotur6 theaters, operas, plays, and other like 65u66-
ments where the admission oharge 16 less than fifty-one (51) cents per person,
and when, no tan i6~dUe herermder, 6hall ‘be rslievsd fromihe filing of a
report wd the paymnt of a frx lwied under the prsvi~isms of this &&ion.
&id person, firm, assooiatioa of per6on6, 6r oor@oratloaa,   at the tins of
Emkiagmlah lwport shallpayto thsTrea6ur6rof this State a taxinlater
ud amount6 as foll.ons6

61. A t6x of owcsnt oa eaoh ten (10) o&x     or each frastimal part thereof
p63d a6 a&6ission to theaters, moficmpiotursthsater6, op6ra6, plays, and
lik6 6nuasemsni~6
                *hers the acha'issisn
                                    oharg6dia in ems688 of fifty-ens (61)
06nb6 per per6cQt.'

"2. A for of on6 osnt on eaohtea (10) oewts or saoh fractional part thsreof
pid 86 admission to horse raoing, dog raoiag, 6mt6r-syole.raoing, automoM
raoing, and likemeohauical oranimaloont66tr snd 6nhlbitions. ,ki6 subreo-
tion 6h6ll 36 6ffeatiV6 on D6o6&6r 1, 1938.

'3. A tax of oaeoent on saohtsn (10) Cents~or a'fbwtiowl    prt thereof paid
CL6Irmnimmionto duoe hrll.6,sight 01~66, 6lhting rink6,and 6ayand all &her
lib, ph666 Of 666I666Bnt6,OOnb+t8, a6Id6Xhi7&tiOnE lrheI.6the ad&b&on
0hUg.O iS in eXOe68 Of flfi3'4nO (51) asnt6.

64. On the amounts pid for admission ly season ti&et, subsoription, or lease
for admisaioa to ugr plaae of aviuaQneart,
                                         a tan squivalert toten (10) per ssatum
of the pnount paid therefor, provided a siagls l&ii.~~ionto the plaoe of amuse-
ment would be subjest to taxation under the foregoing provisions.

%,   &I all passes or ocmplim6ntary tiokets to any plaoe of amussm6nt mhere a
tan on admlssioa is lsvied under '&is Sestion of this Act a tan equivalent to
one oent on ePohten (10) oeats or each fraotimal part thereof charged as ad-
mission where the a&cissi~ ohargs to such plaos of Pmasemslltis in sxass6 of
filty-oae (51) sent8 per persoa.

66. All the &vsnue6 derived under and by virtua of this Swtion shall 56
orsditsd by the Treasurer, one-fourth to the AvailakilsWho01 Fund, 6nd thres-
fourths to the Texas Old Age Assistano6 Fund.6

         As the admission ohugo ia the 0~86 &der aonsider4tion was less than
fifty-one (51) cents, It is olear that sub6eofioa8 la dn 3 of said Art%010
7047a(19) do not apply. We must con6ider whether or not subseotion 2 applies
tothe facts in this sale.
  --




Hon. George Sheppard, page 3 (G-820)




           Itdll   be notiabd that sub-section 2 places a tax on admissions to
"horse raoing, dog raaing, motorayolb racing, automobile racing, and like
meohanioal   or animal eontests    and dbitions.*        Ev6rythiagthatis   mxonbd
specifioally i6 a type or kind of racing. Raoing is clearly a oontest          or
bxhihition. The word "like" is a wurd of modifiaation or limitation a6 used
here. llhbnthe phrase.wlike      meohanicl or animal contests of bxhibition8"
fOlloWS a list of Epeoified     oOkft66t8    and exhibitionS that caaSi6t only of
racing, it is our oonclusion that the phrase means only contests and exhibi-
tions of the same kind, towit, racing. This theory of reasoning is known
a8 bjusdbm gbnsris, which 56 stated in 39 Tbx. Jut. 292, 6s follows:

                             24OZ'iS  (Of the 86nM kind) impOrt;sthatgbnbral Word6
2tL‘zgz:Aeh                   pa ioular or spbaific thing6 will be ooafined +io
things'bfthe samekind.     n   brief,    i&b genm%Il WOld8 80 used are not t0 b6
aonstrued in their widest sense, brt lrto be held as applying only to pereoas
or things of the 86z6b klad and alas6 a8 those enumerated. . . .s

         lkdbr t&b faots givenas thb s~timal  Air show," which-you a6k
abut; wa6 not a raob and included no raoing. Thbrbforb,.it is not covered
%y Said EUbEba'iiW 2.

         m%‘b   :&WA   M)   %X68   app6llat6   0OUX-t   WA666   O,A this   ~tiOUhr   qUbEt%Oa,
and we haw been una&le to find any out-of-atate d6ui-tdeoi6ions coastrulng
a statute bxaotly like this3 hut we have found'soms appellate oourt 0~806
that hrw oonstrued Ei&utb~ Similar tothi~~oae.          'I,thb ease of RX g6rtb
Roquomore, 80 Tex. Grim. B. 282,~~131~6.H.    1101, ~32 L. B. A. (8.8.) 1188, the
Court of &iudxal &pp.&ii of ~TbxM ~Uabdt hb 8anb kind of rsasoning m bw
used herb in holding that a hasb%6ll'g6mb did notoomb within the phra8b
                        in &t&610
"8uOh other slfltl6W6WitS'             l99 of the Penal Code of 1896, and in
arriving atthat ooaolusion the oourt said:

"To datbxminb    this oorreotly, reooursb mwtb       had to artiolb 199 of the Penal
Me   of 1896, oa whioh rblianoe i% had by the 6tatbto hold relator. This
article is as followsr *Aq merohent, grocer, or dealer in wax-68or mer~han-
disb, or trader in 6ny basinbss whatsoever, or the proprietor of 6ny plaoe of
publio bmu~bmbnt, orthbagbnt or %plqe           of aqvSuch person, who shall sell,
barter or pewit hi6 plaoe of businessor plaoe of pulilioamusement to he open
for the purpose Of tZbffio or pPibli0-S@Ibnt         on Sunday, Shall be fined not
108s tbra trerrty     aor more thaa fiffy  dollars. The ten6 'PlUOe of public
a~m851bnt~ shall ba OOnStXVbd to mean alrouses, thbatbr8, mrib+q theaters and
suoh other amuscrmentaas are exhibited and for whioh an a&6ission fee is
charged2 ud shall also inolude dance6 at disorderly houses, low dives and
plaobs of like oharaoter with or without fees for admi86ioa.* Itwill h6
noted that  th%S    article   undertakes to n6mb and designate the place of public
amuaaent, sad it is said that it shall be 60 Oonstrued a6 to mean Oireusb6,
theaters, variaty thbater6,and suoh other amu66mbnts a6 are exhibited aud
for which an admission fee is charged, and shall also include dances at dis-
orderly houses, low divb8,and plaobs of like character with or wihout fees
for admission. That lmseball is not speoifioally n@bd, of 00111‘86,       is  clear.
Hon. Cborge Ii.Sheppard, page 4 (C-820)



Hhatwe are to understand hythb general term 'and such otheramrusbmnta as
are exhibited and for mhioh 66 admission fee is charged?" clearly rltt
                                                                     t&Ilk
amusements of a like or similar character. This seem6 to have %bbn the cou-
6trQdiOn giwn to a similar   datutb  %y mamy courts.  . . .


“tithe  0660 Of kX pi-b0  Muokbufuss, 52 Tex. Cr. R. 467, 107 6.W. 1131,wb
hgd occa610n to rbvibw aud cumidbr at length the rule of oonstnxtioa ap
plicahle to a statute suoh as thi6. We there said: 'It is a familiar rule
that, uherb gb6crralwords folly ; particular and specific words, the fonu-
br must bb ccnfinbd to things of the sams kind. . . . The doctrine itself
is thus well expressed in Lesis* Sutherland, Statutory Construction: men
there are general Word6 following partioular aud spboifio word8,thb former
must be confined to thing8 Of the Sam, kind. -This 18 kno6n a8 the rtib      or
dOofrin0 of bjusdbm gsneris.' Some judicial 8fpte166nt8ofthi       doctrinb arb
herb givbn. %b,t gWV3t-PlWord8 fOllOrra0 ~blrtiO%         Of pal-ticulpYthiwgS,
suohwozds mUat he hbld to include only suchmpttbrs or objects mare          of
the ~a616kind as those specifically OWncrirtsd.~ *Thb rulb is that where
WPdS of a pbrticul6.rdbsoriptioa in P 6tatutb arb followbd ly geaeral word8
that an, not so specific 6nd limited, unless thsre bb a clear manifbstbtion
of a watraq    purpose, the geabral words are to be con8iSued a8 applicalilbto
persons or thiag6, or cases of like kind to those designatbd hytb        partioti
hZ'WWd6.*     *It is a principle of 8tatutoay co66truotion bvwiywhbre rboog-
nicbdawd actbdU~,not~tlylith'respe~to            peti Statutb6,buttOthO60
affectirg 6614 civil right6 aad dutib6, that tieI-3   w0rdS partioulpr4 dbsig-
nattiug 6pbCifiO.acf6 or tw6gS QMf followbd % b6d a68OQiatbd wlthwords of
geaer6l impel-t,eoWprbhbW6~Vb~db8i~tiugabt6         OrthiWgs,thb   1attbral-b
generally to be regarded a8 comprehending only~wattbn of thb 8nmb kimd or
olrss asthose prtricularly stat6d. lhey are to be deemed to have been used,
not iathe hoard 6ewe whichthbymlght hear, if standing d-0,          tit   88 relet-
bdtoth6    16~36 of morb dbfimlfb ubpPrticulsr616a~~imgWithWhioh        thbyarb
a6sooiatbd.~* . . ."

         The same t&e of rea8oming was used bythb 6upremb Court of l&nub-
SOti it,thb 0960 Of 8kdO V. t%6lSb6~~a~, 112 Ibian.62, 127 B; we 444, 21
Ann. Gas. 670, inlbich it saidt

6. ; . That part of section 4981 nbcbssai$ to sbtcnt herb reads* Ull hunt-
ing, shotting, fishing, playing; horse racing, gsmfng and other public sports,
exercises pad sti.~*

         6Dobs thb s&d 'show8' as u8ed in section 4Q8l inoludb a tiving pio-
turb show, or similar bntbrtaim6bnt,whbm conducted in a building where the
omly fbatur6 of publicity oonsists in the fact that the public i8 invitbd t0
attemdamd an-the     laxildimgbgmams   of ambS+ramcb opeming oaa pu%lio
street? Xumtiag, shottimg, fishing,playimg, hoisb racing, pad gawimimg
undoubtedly refer to outdoor life. The words~ 'other publio sports, exeroisb,
amd shows,' by rbasom of their association lith what precbdbsthbm, refer to
the 6-e aharacter of sports or brbroises, via., those conduoted out of doors.
!&is is thb proper applioatiom of the malo ejusd& genbrisr Geaeral words,
following am bmxwwration of particulars, are limitbd %y r6fereacs fo the prb-
ceding particular Qumeration, andan, to %e con&rued as inoludiag only all
Hon. George H. Sheppard, Rage 5 (O-620)



other like things.   . . .

n. . . We have reaohed the -1usion    that the exhibition as conducted by
appellant is not within the provisions ofthe statute. . . ."

          Similar reasoning was used lythe Supreme Court of Illinois in the
*se   of CSty of Cliaton Vt.3ilso0, 257 Ill. 580, 101 N. E. 192, which see.

         Iu the oase under consideration,the contests and exhibitions sp,c-
ifioally emmarated are all raoiug events, and under the rule of ejusdm
 eneris we do not think that the lards "like msohanioal or animal oontests
Eiima   Idtioass inolude or refer to axuair show," which consists of outdoor
aeronautical demonstrations without racing of any kind.

         Other oases that support our &molusio~ a.re'State'v.Flather, 79 Kau.
513, 100 Pao. 57, 21 L.R.A. 23, 131-m. St. Rep. 3393 Ex parte Nset.167 lb.
527, 57 S.H. 1025, 80 &a. St. Rep. 6363 and Crute V. Mate, 21 Ala. App. 530,
109 Sou. 617r

         We do net believe our muolusina is in oonfliot with the oases of
Rx parte klngerfelter, 64 Tex. Grim. Il.30, 142 S.X. 5552 3uooaro V. State.
02 Tea C&a. R. i, 197 8. lf. 9821 and He@saa V. State, 60 T&x. Crdm. R. 548,
227 S.U. 954; because those oases only held that a mbPiag $oture show was
the ssme kindand &araeterof amusement as a theater and was imlndeddthin
the phrace "theaters and suoh other amusements.*

         Our answer to your question isthat under the fasts suhmittad to us
fbr consideration, there sre not admission texes due On the "Rational Air
Shows sponsomd by the Fork Worth Junior Chamber of Commeroe.uader the terms
of Article 7047~ (19).

                                                Very truly yours

                                           AlTo.RNJZY
                                                    ~GEIWAL OF TEXAS

                                           By /s/ Cecil c. Ro-tsah

                                                  Ceoil C. Rots&
                                                        Assistant



~FJR~ti;~.3#&939                               Opinion Wittee
                                                    ByRYiF
A'l!TOI?REYGERER6LOFTEXAS                           chairman

(Note: For a prior opinion, see Vol. 380, p. 272 of letters of the
       Attoraey General which relatesto Fat Stock Shows)